Title: To Thomas Jefferson from Stephen Cathalan, Jr., 27 July 1804
From: Cathalan, Jr., Stephen
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Marseilles the 27th. July 1804—
               
               I had the honor of acknowledging you receipt of your Kind respected favor of the 20th. Novr. last—This is to inclose you a Copy of a Letter from Mr. Jourdan & fils of Tain, in answer to mine about the wines of hermitage, to which I beg your reference—I am Sending a Copy of the Same to Senator P. Butler for his Government, as I cannot procure him white virgin wine, before next winter & in the interim I may receive your and his further orders.
               As soon as I will be favoured with your Commands, I will execute them with punctuality and attention—
               I have not received any other Letters from you, Sir, Since the afore mentioned Copy.—
               I Join with all my Family in our best wishes, for your good health, and your reelection in the Presidency—I beg the almighty to preserve you happy days and long life, which are wholy Consecrated for the wellfare and the prosperity of the united States, under your Fatherly Government
               I have the honor to be with the respect Sir, Your most obedt. Servant
               
                  
                     Stephen Cathalan Junr
                  
               
            